QUINCE, Judge.
The former wife, appellant, seeks review of the trial court’s order providing for an off-set of future child support payments because she is in arrears in the amount of $4,364.50. We affirm because the appellant has failed to overcome the presumption of correctness inherent in the trial court’s decision. The appellate record does not contain a transcript of the hearing. Without a record of this proceeding, we cannot say the trial court erred. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
CAMPBELL, A.C.J., and ALTENBERND, J., concur.